DETAILED ACTION
Election of Species
This application contains claims directed to the following patentably distinct species: 
Elect a single method of administering naltrexone and buproprion by electing the following with specificity:
(1) 	Elect whether the patient to be treated has a BMI of at least 25 kg/m2 (as recited by claim 55) or is not overweight or obese (as recited by claim 63).	
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  Furthermore, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  For example, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  Accordingly, Applicant is required under 35 U.S.C. 121 to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 54 and 56-62 are generic.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Election/Restrictions
Applicant’s election without specifying traverse of a patient that is not overweight or obese by telephone on 11/11/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
However, upon further examination, art identifying patients that are obese/overweight was identified.  Accordingly, the election is currently WITHDRAWN.
The elected species read upon claims 54-63.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 54-57 and 59-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilcox et al (Addict Behav 35(3):229-234, 2010 – published online 10/31/2009) in view of Jequier et al (Am J Med 113(9B):41S-46S, 2002).
Claims 54 is drawn to a method of administering naltrexone and bupropion, the method comprising:
orally administering one or more pharmaceutical compositions comprising a sustained release formulation of naltrexone (in an amount of about 8 mg to about 32 mg per day); and a sustained release formulation of bupropion (in an amount of about 90 mg to about 360 mg per day) to a patient in need thereof (more specifically, a patient with a BMI of at least 25 kg/m2 (claim 55));
wherein the one or more pharmaceutical compositions are administered in combination with food that is not a high-fat meal.
Wilcox et al teach administering “[a] combination of sustained release (SR) naltrexone (32 mg/day) and bupropion SR (360 mg/day)… for the treatment of smoking cessation and mitigation of nicotine withdrawal and weight gain” to “[t]hirty overweight or obese” (Abstract), i.e., a patient having “a body mass index (BMI) > 27 and < 45 kg/m2” (Page 230, Column 1), and report that “[i]n overweight or obese smokers, naltrexone/bupropion combination therapy… was associated with decreased nicotine use, limited nicotine withdrawal symptoms, and no significant weight gain” (Abstract).
However, Wilcox et al do not teach the administration of naltrexone and bupropion in combination with food that is not a high-fat meal.  
Yet, as taught by Jequier et al, “[b]ecause even a modest weight loss in obese subjects is accompanied by an improved insulin sensitivity and a decrease in impaired glucose tolerance, it is appropriate from a public health perspective to promote a reduction in total fat intake as an important goal for the prevention of obesity and obesity-induced diabetes” (Page 43S, Column 2).  Significantly, “low-fat diets have been consistently shown to promote moderate weight loss over 1 year” (Page 43S, Column 2).
Accordingly, in further view of Jequier et al, it would have been prima facie obvious to ensure the overweight or obese smokers treated according to the method of Wilcox et al were on a low-fat diet.  It would have been obvious to do so in an effort to promote weight loss in said patients with a reasonable expectation of success.
 And since the claims do not define the time between consumption of food and administration of naltrexone and bupropion to entail “in combination with”, it is understood that any period of time meets this limitation.
As such, claims 54-55 are rejected as prima facie obvious.
Claim 56 is drawn to the method of claim 54 wherein the one or more pharmaceutical compositions are administered according to a daily treatment schedule comprising:
about 8 mg naltrexone and about 90 mg bupropion for the first week of treatment;
about 16 mg naltrexone and about 180 mg bupropion for the second week of treatment;
about 24 mg naltrexone and about 270 mg bupropion for the third week of treatment; and
about 32 mg naltrexone and about 360 mg bupropion for the fourth and any subsequent weeks of treatment.
Wilcox et al teach administration of “a combined formulation of natrexone SR (8 mg)/bupropion SR (90 mg)… as follows:  1 tablet in the morning during Week 1, 1 tablet in the morning and 1 tablet in the evening during Week 2, 2 tablets in morning and 1 tablet in evening during Week 3, and 2 tablets BID thereafter” (Page 230, Column 1).
As such, claim 56 is also rejected as prima facie obvious.
Claims 57 and 60 are drawn to the method of claim 54, wherein the one or more pharmaceutical compositions comprise a plurality of tablets each comprising about 8 mg of naltrexone and about 90 mg of bupropion (claim 57), more specifically administered as two tablets twice daily (claim 60).
As discussed above, Wilcox et al teach administration of “a combined formulation of natrexone SR (8 mg)/bupropion SR (90 mg)… as … 2 tablets BID” (Page 230, Column 1).
Accordingly, claims 57 and 60 are also rejected as prima facie obvious.
Claim 59 is drawn to the method of claim 57 wherein administration of a single dose of two tablets in combination with a high-fat meal to a group of healthy adult volunteers provides certain outcomes.
It is noted that the claimed method is directed to the administration of naltrexone and bupropion in combination with food that is not a high-fat meal.  As such, the outcomes recited by claim 59 (which are outside the claimed method) do not carry patentable weight.
As such, claim 59 is also rejected as prima facie obvious.
Claim 61 is drawn to the method of claim 54 wherein the sustained release formulation of naltrexone is a non-sequestered sustained release formulation.
Although it is recognized that “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977).  In the instant case, the claimed and prior art methods are substantially identical and there is nothing to suggest that the sustained release formulation of naltrexone administered according to the method of Wilcox et al is a sequestered sustained release formulation.  As such, absent evidence to the contrary, it is asserted that sustained release formulation of naltrexone administered according to the method of Wilcox et al is a non-sequestered sustained release formulation, as recited by claim 59 (see also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on”).
Accordingly, claim 61 is also rejected as prima facie obvious.
Claim 62 is drawn to the method of claim 61 wherein at least 50% of the naltrexone is released within 24 hours of administration.
For largely the same reasons as discussed above regarding claim 59, it is asserted (absent evidence to the contrary) that administration of the pharmaceutical composition comprising naltrexone SR/bupropion SR according to the method of Wilcox et al would release at least 50% of the naltrexone within 24 hours of administration.  As noted by the court in Hoffer v. Microsoft Corp. (405 F.3d 1326 (Fed. Cir. 2005)), a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (quoting Minton v. Nat ' l Ass ' n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003))
Accordingly, claim 62 is also rejected as prima facie obvious.
Claim 58 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilcox et al (Addict Behav 35(3):229-234, 2010 – published online 10/31/2009) in view of Jequier et al (Am J Med 113(9B):41S-46S, 2002) as applied to claims 54-57 and 59-62 above, in further view of Toll et al (Addictive Behaviors 33:173-179, 2008).
Claim 58 is drawn to the method of claim 57 where each tablet comprises about 8 mg of naltrexone hydrochloride and 90 mg of bupropion hydrochloride.
As discussed above, Wilcox et al teach the administration of naltrexone and buproprion wherein each tablet comprises about 8 mg of naltrexone hydrochloride and 90 mg of bupropion – but are silent as to the salt forms of naltrexone and buproprion.
Yet, Toll et al – which similarly teach the administration of naltrexone and buproprion “to stop smoking with less weight gain” (Title) – disclose naltrexone hydrochloride and bupropion hydrochloride (Abstract).
 In view of Toll et al, it would have been prima facie obvious to utilize the hydrochloride salts of naltrexone and bupropion in the prima facie obvious method taught by Wilcox et al in view of Jequier et al.  (see Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Accordingly, claim 58 is also rejected as prima facie obvious.
Claim 63 is drawn to the method of claim 54 wherein the patient is not overweight or obese.
As discussed above, Wilcox et al teach the administration of naltrexone and bupropion “for the treatment of smoking cessation and mitigation of nicotine withdrawal and weight gain” to “[t]hirty overweight or obese” (Abstract), i.e., a patient having “a body mass index (BMI) > 27 and < 45 kg/m2” (Page 230, Column 1), wherein it would have been obvious to combine said administration with food that is not a high-fat meal in further view of Jequier et al.
However, as further taught by Wilcox et al, citing Toll et al (which recognize “the fear of post-cessation weight gain” as a barrier in preventing “some cigarette smokers from attempting to quit” (Abstract)), “[a] previous smoking cessation study that did not specifically target overweight or obese smokers demonstrated similar results with the naltrexone/bupropion combination”, noting “[t]he attenuation of short-term weight gain in non-obese subjects” therein (Page 233, Column 1).
In view of the foregoing, it would have been prima facie obvious to extend the method of Wilcox et al in view of Jequier et al to a patient that is not overweight or obese.  It would have been obvious to do so in order to promote weight loss along with the cessation of cigarette smoking in patients that are concerned about post-cessation weight gain.
As such, claim 63 is also rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,248,123.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘123 claims similarly recite a method comprising administering naltrexone (32 mg/day) and bupropion (360 mg/day) – more specifically according to the regimen of instant claim 56 (claim 10) in sustained release (claim 11).
Claims 54-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,231,962.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘962 claims similarly recite a method comprising administering naltrexone (about 4 to about 50 mg/day) and bupropion  (about 30 to about 400 mg/day) – more specifically, in sustained release (claim 8).
Claims 54-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,307,376.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘376 claims similarly recite a method comprising administering naltrexone (about 8 mg/day) and bupropion  (90 mg/day) according to the regimen of instant claim 62, as a single oral dosage unit (claim 4) as a tablet or capsule (claim 5) in multiple doses (claims 3, 6, 7 and 8) in sustained release form (claim 9).
Claims 54-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,322,121.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘121 claims similarly recite a method comprising administering naltrexone (about 4 to about 50 mg/day) and bupropion (about 30 to about 500 mg/day) – more specifically according to the regimen of instant claim 56 (claim 6) in sustained release (claim 7).
Claims 54-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,033,543.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘543 claims similarly recite a method comprising administering naltrexone (about 4 to about 50 mg/day) and bupropion (about 30 to about 500 mg/day) – more specifically according to the regimen of instant claim 56 (claim 12) in sustained release (claim 13).
Claims 54-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of EACH of U.S. Patent Nos. 10,403,170, 11,139,056 and 11,279,544.
Each of the identified patents similarly teach methods comprising administering naltrexone SR/bupropion SR as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611